DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Qvarth et al. US 6,543,970 (hereafter—Qvarth--) is the closest art of record
In regards to claim 1, Qvarth discloses a regular polygon cutting insert (1, see Figure 1) comprising: an upper surface (7); a lower surface (8); and a circumferential side surface (9) connecting the upper surface (7) and the lower surface (8) to each other, wherein a ridgeline (wherein cutting edges are disposed) at which the upper surface and the circumferential side surface intersect each other includes major cutting edges (12) and wiper cutting edges (16) which are alternately disposed one by one, and corners (10 or 11) each disposed between each of the major cutting edges and each of the wiper cutting edges, the wiper cutting edges being positioned farther from the central axis of the cutting insert than the major cutting edges are, a first respective corner of the corners that is positioned at one end of a respective wiper cutting edge of the wiper cutting edges is formed at a deburring cutting edge (14) that intersects the respective wiper cutting edge (16) at an angle smaller than an angle (α) formed by a respective major cutting edge of the major cutting edges and the respective wiper cutting edge, and a second respective corner of the corners (10) that is positioned at another end of the respective wiper cutting edge (16) is formed at a corner cutting edge (10) having a curvature larger than that of the respective wiper cutting edge (since the wiper cutting edge’s curvature is substantially flatter than the curvature of the corner cutting edge).
Qvarth fails to disclose that “only one of the major cutting edges and the wiper cutting edges is disposed between adjacent corners”.  More so, note that in Qvarth both the major cutting edge and wiper cutting edge are disposed between adjacent corners.  Accordingly, a modification of the device of Qvarth to have only one of the major cutting edges and the wiper cutting edges disposed between adjacent corners would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Matsumura et al. US 2017/0225243 (hereafter—Matsumura--) is also closest art of record.
In regards to claim 1, Matsumura discloses a regular polygon cutting insert (1, see Figure 1) comprising: an upper surface (11); a lower surface (21); and a circumferential side surface (31) connecting the upper surface (11) and the lower surface (21) to each other, wherein a ridgeline (wherein cutting edges are disposed) at which the upper surface and the circumferential side surface intersect each other includes major cutting edges (42 and/or 43) and wiper cutting edges (44) which are alternately disposed one by one, and corners (41) each disposed between each of the major cutting edges (43) and each of the wiper cutting edges (44), the wiper cutting edges are positioned farther from the central axis of the cutting insert that that major cutting edges are, a first respective corner of the corners that is positioned at one end of a respective wiper cutting edge of the wiper cutting edges is formed at a deburring cutting edge (41) that intersects the wiper cutting edge (44) at an angle smaller than an angle formed by a respective major cutting edge of the major cutting edges (43) and the respective wiper cutting edge (44), and a second respective corner of the corners (41) that is positioned at another end of the respective wiper cutting edge (44) is formed at a corner cutting edge (41) having a curvature larger than that of the respective wiper cutting edge.
Similarly, Matsumura fails to disclose that “only one of the major cutting edges and the wiper cutting edges is disposed between adjacent corners”.  More so, note that in Matsumura both the major cutting edge and wiper cutting edge are disposed between adjacent corners.  Accordingly, a modification of the device of Matsumura to have only one of the major cutting edges and the wiper cutting edges disposed between adjacent corners would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722